United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 7, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-50830
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MICHAEL LAWRENCE PETISCA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:04-CR-146-ALL
                       --------------------

Before Jolly, Dennis, and Clement, Circuit Judges.

PER CURIAM:*

     Michael Lawrence Petisca pleaded guilty to two counts of

bank robbery.    See 18 U.S.C. § 2113(a).    He was sentenced prior

to the Supreme Court’s issuance of United States v. Booker,

543 U.S. 220 (2005).   His case was remanded for resentencing

after Booker.   He now appeals, arguing that the district court

erred in denying his request for a non-guideline sentence below

the applicable guideline range.

     The district court adequately addressed the factors in 18

U.S.C. §3553(a).   Petisca has failed to rebut the presumption of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-50830
                               -2-

reasonableness attached to his guideline sentence.     See United

States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).

     AFFIRMED.